DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are pending. Claims 3, 7, 13-15, and 17-21 are withdrawn.  Claims 1, 11, and 12 were amended in the Reply filed 8/18/2022.  Claims 1-2, 4-6, 8-12, and 16 are presently considered.

Election/Restrictions
Applicant's election of rejoined Groups I-II (claims 1-16) and the elected species of “Example 4: contraction test using experimental group 2” in the reply filed on 11/22/2021 was previously acknowledged and made FINAL as set forth in the action mailed 2/18/2022.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
The elected species of “Example 4: contraction test using experimental group 2” is understood to have 
a weight ratio of hyaluronan to collagen: 2;
hyaluronan: collagen final concentration: 6:3; and
molecular weights of hyaluronan: 1-1.9 MDa.
	(see, e.g., Reply filed 11/22/2021 at Remarks, 1st page)1.
The originally elected species is identified as made using the process recited at Example 1 for experimental group 2, and relevant data is identified as being described at Example 4 and Figure 3 (see id).
	The originally elected species is understood to read upon claims 1-2, 4-6, 8-12, and 16 for reasons previously set forth on record (see, e.g., Action mailed 2/18/2022 at 2-4). Applicant did not dispute the Examiner’s withdrawal of claims 3, 7, and 13-15 in the Reply filed 8/18/2022.
Following additional search and examination, the elected species continues to be deemed anticipated and/or obvious in view of the prior art of record as applied below.  Per MPEP § 803.02(III)(A), claims directed to non-elected species remain withdrawn.
Claims 3, 7, and 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse to the species election in the reply filed on 11/22/2021.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1-2, 4-6, 8-12, and 16 have been examined.

Priority
	The priority claim to Provisional U.S. Application 62/553,267 as filed 9/1/2017 is acknowledged. 

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 1 is representative of the pending claims scope and currently recites:
1. (Currently amended) A method of treating a keloid in a subject, comprising:
applying a pharmaceutical composition to a keloid or an area at risk of forming a keloid in a subject in need thereof, wherein the composition includes an effective amount of a hyaluronan and an effective amount of a collagen, the weight ratio per unit volume of the hyaluronan to the collagen being greater than 1.
Accordingly, the claims are directed to a method of treatment.  The applicable claim interpretation of the pending claims scope is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	At claim 1, the preamble phrase “of treating a keloid in a subject” is interpreted in view of MPEP § 2111.02(I)-(II) and § 2111.04(I).  Specifically, “treating a keloid” is understood to be a recitation of intended or expected results fully satisfied by the positively recited method steps set forth in the body of original claim 1.  However, the phrase “in a subject” is understood to require that the method is limited to treatment of “subjects” (see, e.g., Spec. filed 2/26/2020 at 9 at lines 25-31), wherein “subject” is reasonably understood to be an organism “who is suffering from or at risk for developing” a keloid (see, e.g., id.; see also instant claim 1), such as a human (see, e.g., Spec. filed 2/26/2020 at 1 at lines 12-17).  
“Treating” is reasonably understood to include the prophylactic and preventative “treatment” (see, e.g., Spec. filed 2/26/2020 at 9 at lines 15-21).  No examples of human treatment were reduced to practice, but the cell culture experiments are understood to be relevant systems for modeling human treatment.  Regarding the applicable patient population, because “treating” includes preventative and prophylactic treatment, the subject being treated does not have to actually have (or have ever had) a keloid, but rather only be “at risk” or “in need of” treatment for preventing keloid formation.  The patient population is discussed in more detail below.
	At claim 1, “applying” in the phrase “applying a pharmaceutical composition” is undefined on record, and is therefore given the broadest interpretation on record.  Accordingly, “applying” is reasonably inferred to encompass all forms of “application” or “administration”.  Specifically, the phrase is understood to include all forms of injection and topical administrations known in the art (see, e.g., Spec. filed 2/26/2020 at 9 at lines 15-21).  Accordingly, intramuscular injections, intravenous injections, subcutaneous injections, dermal patches, creams, ointments, lotions, balms, etc., etc., are encompassed by the pending claim language. 
	A “keloid” is interpreted per the specification and art as an abnormal scar resulting from abnormal hyperplasia of skin fibrosis (see, e.g., Spec. filed 2/26/2020 at 1 at lines 8-31).
	“Hyaluronan” is also known as CAS No: 125935-84-4, “HA”, and hyaluronic acid, among many other synonyms.
	An “area at risk of forming a keloid in a subject in need thereof” is undefined on record.  Although the Specification informs artisans that such “areas at risk” include at least “an area from which a keloid scar has been surgically removed” (see, e.g., Spec. filed 2/26/2020 at 2 at lines 15-20, 9 at lines 15-21), the complete and unambiguous metes and bounds of the patient population “in need thereof” is unknown and not actually addressed in the originally filed disclosure.  This is problematic because the claim reads upon patients “in need thereof” of prophylactic and preventative treatment for keloids, but the description fails to actually describe any methodology explaining how to diagnose such patients a priori and prior to actual keloid formation.  Per MPEP § 2111, in the absence of a specialized definition limiting the claim scope to a very narrow subgenus, the phrase has been given the broadest reasonable interpretation in view of the prior art, and is understood to encompass all art-recognized patient populations with any appreciable level of “risk” of forming keloids (see, e.g., MPEP §§ 2111, 2111.01(I), 2111.01(III)).  As an initial matter, the genus implied by “at risk” is distinct from “at high risk” or “at an elevated risk”, and therefore “at risk” encompasses a patient population comprising all patients “at risk”, including both patients “at low risk” as well as patients “at high risk”.  Therefore, in the absence of any definition, the pertinent question is, in view of the prior art, which patients were recognized in the prior art as having some level of risk of keloid formation, and therefore would reasonably be “in need” of preventative treatments?  The prior art identifies that individuals “in need thereof” of preventative treatment of keloid scars (i.e., “at risk”) would include all individuals of Asian or African descent (see, e.g., US 2011/0028398 A1; Feb. 3, 2011; cited in previous action; at claims 2 and 9).  Furthermore, US 2010/0184610 A1 (Jul. 22, 2010; cited in previous action), reasonably identifies that such “area at risk” includes the skin of all subjects in the group “at risk” for keloid formation include “individuals who have experienced, are experiencing or will experience injury to the skin”, wherein typical areas for an “elevated risk of keloid formation” include chest, back, shoulders, neck, and earlobes (see, e.g., US’610 at ¶¶[0030]-[0031]).  In sum, the method of “treating” subjects by applying a pharmaceutical composition to “an area at risk of forming a keloid” is reasonable understood to include prophylactic and preventative “treatment” (see, e.g., Spec. filed 2/26/2020 at 9 at lines 15-21) of any “individuals who have experienced, are experiencing or will experience injury to the skin” (see, e.g., US’610 at ¶¶[0030]-[0031]).  More specifically, the patient population encompassed by the phrase “an area at risk of forming a keloid” is reasonably understood to include any skin wound; a keloid is not required to be present or to be formed at all in the patient at any time.  Accordingly, the claims broadly encompass administration of the pharmaceutical composition to the skin of any individual or a skin wound of any individual, because such “area[s]” at “at risk of forming a keloid”.
Examiner acknowledges that Applicant disputed this interpretation in the Reply filed 8/18/2022 (see, e.g., Reply field 8/18/2022 at 8 at 3rd ¶ at 7th ¶, 9 at 3rd full ¶).  The Applicant’s arguments have been fully considered but not found persuasive for the reasons set forth below in the instant action. In brief, Applicant failed to provide a unambiguous alternative definition, known in the prior art, and described in the instant application, that clearly delineates “at risk” patients from patients not “at risk”.
	At claim 1, an “effective amount” of hyaluronan and/or collagen is understood to be any amount “that is capable of producing a medically desirable result in a treated subject” (see, e.g., Spec. filed 2/26/2020 at 9 at lines 25-31).  Therefore, any amount utilized in the prior art and taught to result in any “medically desirable result” is understood to necessarily be present in an “effective amount”.
	At claim 1, the phrase “weight ratio per unit volume” is understood to refer to a ratio that may be unambiguously rewritten in terms of “(mg/mL of hyaluronan): (mg/mL of collagen)” in view of Tables 1-3 of the originally filed disclosure (see, e.g., Spec. filed 2/26/2020 at 10-11 at Tables 1-3).
Claim 4 (and claims 5-6) is understood to recite nested product-by-process steps, which only identify the source of a material used in the method of treatment of the independent claim. The proper analysis of product-by-process language nested within a method of treatment has been directly addressed by the Federal Circuit in Biogen MA Inc. v. EMD Serono, Inc. (976 F.3d 1326, 2020 U.S.P.Q.2d 11129 (Fed. Cir. 2020); hereafter “Biogen”).  The Court in Biogen specifically identified that 
...a source limitation alone cannot confer novelty unless the product itself is novel. 
(see, e.g., Biogen at 1332);
The nesting of the product-by-process limitation within a method of treatment claim does not change the proper construction of the product-by-process limitation itself. 
(see, e.g., Biogen at 1334); and
There is no logical reason why the nesting of a product-by-process limitation within a method of treatment claim should change how novelty of that limitation is evaluated. 
(see, e.g., Biogen at 1334).
The Court explained that not applying product-by-process analysis to method claims
....could have the absurd result that a recombinant composition could be non-novel, the method of administration could be non-novel, but the method of administration of the composition defined by the process of its manufacture would be novel as a matter of law.
(see, e.g., Biogen at 1334).
Accordingly, the product-by-process language at claims 4-6 is properly interpreted under MPEP § 2113.  Critically, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” (see, e.g., MPEP § 2113).  Accordingly, the nested product-by-process limitations pertaining to the source of a material used within the method of the independent claim are presently understood to be fully satisfied by any prior art pharmaceutical product satisfying the structure implied by the product-by-process language at instant claims 4-6.  Here, at most, the structure implied by the product-by-process language of instant claims 4-6 include any pharmaceutical composition within the scope of instant claim 1 that has a pH of 7±1 (implied limitation at claim 4).  Therefore, any prior art teaching the process and pharmaceutical product of claim 1, having a pH of 7±1, is understood to fully satisfy the product-by-process limitations set forth at instant claims 4-6.
	Claims 8, 11, 12, and 16 are understood to be fully satisfied by the originally elected species; per the Specification filed 2/26/2020, the originally elected species comprised “a mixture containing fetal bovine serum and a cell culture medium” (see, e.g., Spec. filed 2/26/2020 at 10 at lines 5-15).  FBS is not a well-defined or uniform substance in the art, and the term is understood to potentially refer to multiple compositions.  However, in general FBS is understood to comprise numerous proteins and peptides, including growth factors, and cell culture medium is understood to reasonably comprise vitamins, minerals, and nutrients required for cell growth.
	Claim 10 recites an intended and expected result, namely that the pharmaceutical composition recited at claim 1 “is capable” of reducing gene expression.  Per MPEP § 2111.04, claim scope is not limited by claim language that does not limit a claim to a particular structure.  Here, the “is capable” language at claim 10 does not correspond to any particular structure/function disclosure of record.  Therefore, per MPEP § 2111.04, the limitation is understood to be a recitation of intended or expected results fully satisfied by all “pharmaceutical composition[s]” within the scope of instant claim 1, which satisfy the positively recited limitations set forth at instant claim 1.  Accordingly, claim 10 is rejected for the same reasons as applied to instant claim 1.
	Additional claim interpretations are provided below.

Withdrawn Objection to Drawings
Applicant’s traversal filed 8/18/2022 is persuasive, and therefore the objection is withdrawn. 

Withdrawn Claim Rejections
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments to claim 12 set forth in the Reply filed 8/18/2022. 

Maintained or Revised Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


[Rejection 01]
Claims 1-2, 4-6, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341866 A1 (Nov. 20, 2014; Huang).
	Claim Interpretation: The applicable claim interpretation has been set forth and discussed in a preceding section, and that discussion is incorporated herein.  It is noted that a “skin wound” is “an area at risk of forming a keloid in a subject in need thereof” as required by instant claim 1 (see claim interpretation section, above).  Additional teachings and interpretations are set forth below.
	Regarding instant claims 1-2, 4-6, 8-12, and 16, US20140341866 pertains to methods of using pharmaceutical compositions to facilitate the healing of skin wounds (see, e.g., US’866 at ¶[0031], passim), wherein the pharmaceutical compositions comprising collagen and hyaluronan at a weight ratio of 0.01-100:1 (see, e.g.,US’866 at abstract).  US’866 explicitly teaches the treatment of a skin wound using pharmaceutical compositions comprising collagen and hyaluronan (see, e.g., US’866 at ¶[0031], Example 7 at ¶¶[0051]-[0054], Example 8 at ¶¶[0051]-[0057], Example 9 at ¶¶[0058]-[0066], and Example 11 at ¶¶[0067]-[0068], claims 1-12 and 20).  In sum, the prior art teaches overlapping compositions for use in the treatment of skin wounds.
	The prior art of US’866 differs from the instant claims as follows: US’866 does not specifically exemplify the use of a collagen-hyaluronan composition having a “weight ratio” greater than 1 as presently claimed administered to a subject “in need thereof” at “an area at risk of forming a keloid”, wherein the composition has a pH of 7±1, wherein the HA has a MW of 4 to 5000 kDa, and wherein the formulation comprises additives as recited at instant claim 8. 
	Regarding instant claim 1 and a method of treating “an area at risk of forming a keloid in a subject”, US’866 explicitly teaches the treatment of a skin wound using pharmaceutical compositions comprising collagen and hyaluronan (see, e.g., US’866 at ¶[0031], Example 7 at ¶¶[0051]-[0054], Example 8 at ¶¶[0051]-[0057], Example 9 at ¶¶[0058]-[0066], and Example 11 at ¶¶[0067]-[0068], claims 1-12 and 20).  Critically, a “skin wound” is reasonably understood to be “an area at risk of forming a keloid in a subject” as recited and required by instant claim 1 (see, e.g., Claim Interpretation Section above).  
Regarding instant claims 1-2 and the administration of an “effective amount” of hyaluronan and collagen, wherein the “weight ratio per unit volume of the hyaluronan to the collagen” is “greater than 1”, US’866 explicitly teaches pharmaceutical compositions comprising 0.001 to 100 mg/mL of either collagen or hyaluronan, wherein the final composition comprises “collagen and hyaluronan at a weight ratio of 0.01-100:1” (see, e.g., US’866 at claims 1-6 and 12, and ¶¶[0004], [0009], [0021]).  US’866 explicitly tests and discloses embodiments wherein collagen and hyaluronan are at a weight ratio of “0.5:1, 0.2:1, and 0.1:1” (see, e.g., US’866 at ¶¶[0004], [0009], [0021], Fig. 1A-1B), which are equivalent to instantly claimed hyaluronan to collagen weight ratios of 2:1, 5:1, and 10:1 (compare id. with instant claims 1-2) (see, e.g., MPEP § 2144.05(I), noting that in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).  
Regarding the product-by-process language at instant claims 4-6, the interpretation of the product by process language in view of Biogen MA Inc. v. EMD Serono, Inc. (976 F.3d 1326, 2020 U.S.P.Q.2d 11129 (Fed. Cir. 2020); hereafter “Biogen”) and MPEP § 2113 has been set forth in the claim interpretation section above, which is incorporated herein.  Accordingly, claims 4-6, at best, are understood, at best, to imply a final composition having a pH value of “7±1” (see instant claim 4).  Here, as noted above, US’866 appears to teach identical compositions of collagen and hyaluronan (see, e.g., US’866 at ¶¶[0004], [0009], [0021], Fig. 1A-1B) for use in the treatment of wound healing (see, e.g., US’866 at ¶[0031], claims 1-6 and 12).  To the extent that the implied structure may have a pH value of “7±1” (see instant claim 4), it is noted that US’866 directly teaches, identifies, and exemplifies the usage of “weak-acidic to neutral pH” for gels applied to the skin (see, e.g., US’866 at ¶[0067]).  Neutral pH is reasonably inferred to include pH 7, which is within the range of “7±1” (see, e.g., MPEP § 2144.05(I), noting that in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).  Accordingly, claims 4-6 do not render the prior art products and prior art methods patentable.  
Regarding claims 8, 11, 12, 16, and the presence of additives, US’866 explicitly identifies that the disclosed collagen/hyaluronan compositions can include additives; US’866 explicitly directs artisans to utilize additives such as (i) nutrients for cell growth (see, e.g., US’866 at ¶[0024], identifying cell growth medias, vitamins, minerals, etc.; compare id. with instant claims 8 and 16); (ii) bioactive agents (see, e.g., US’866 at ¶[0025], identifying EPG, FGF, VEGF, CTGF, PDGF, BRAK, etc.; compare id. with instant claims 8 and 11); (iii) matrix factors (see, e.g., US’866 at ¶[0026], identifying gelatin, fibronectin, elastin, tenascin, laminin, polypeptides, etc.; compare id. with instant claims 8 and 12); (iv) excipients (see, e.g., US’866 at ¶¶[0027]-[0028], identifying lecithin, glycerin, etc.); (v) cells (see, e.g., US’866 at ¶¶[0029]-[0030], identifying the use of embedded cells, such as stem cells); and (vi) antibiotics (see, e.g., US’866 at ¶¶[0067]).
Regarding claim 9 and the usage of hyaluronan having a molecular weight of 4 to 5000 kDa, although US’866 does not explicitly limit the hyaluronan usable in the claimed methods and products (see, e.g., US’866 at claims 1-6 and 12), US’866 reasonably directs artisans to preferred molecular weights by exemplification.  Specifically, US’866 teaches and reduces to practice pharmaceutical compositions utilizing hyaluronan ranging in molecular weight from 4.3 kDa to 2590 kDa (see, e.g., US’866 at Fig. 3A-3B, Fig. 4, ¶¶[0011]-[0012]), and explicitly reduces to practice embodiments utilizing 1500 kDa hyaluronan (see, e.g., US’866 at ¶¶[0013], [0067]).  Accordingly, taken as a whole, US’866 reasonably directs artisans to utilize hyaluronan ranging in molecular weight from 4.3 kDa to 2590 kDa, and more specifically directs artisans to utilize hyaluronan having a MW of 1500 kDa, which overlaps in scope with the instantly claimed range (see, e.g., MPEP § 2144.05(I), noting that in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
Regarding instant claim 10 and the intended and expected results that the pharmaceutical composition utilized in the method of claim 1 is “capable of” doing, per MPEP § 2111.04, claim scope is not limited by claim language that does not limit a claim to a particular structure.  Here, the “is capable of” language at claim 10 does not correspond to any particular structure/function teaching of record; “reducing” is not constrained by any specific qualitative or quantitative amount of reduction, and the claim ostensibly appears to have an unknown relationship with the specifics of instant claim 1 as follows:  Instant claim 10 literally requires that the pharmaceutical composition “is capable of reducing the gene expression . . . in keloid fibroblasts”, but claim 1 does not recite nor require the presence of “keloid fibroblasts” or even keloid scars).  Accordingly, claim 10 appears to be directed to a desired, hoped-for, expected, and/or intended result fully satisfied by all “pharmaceutical composition[s]” within the scope of instant claim 1.  Accordingly, claim 10 is rejected for the same reasons as applied to instant claim 1.  
In summary, the primary reference appears to teach a substantially similar genus of methods involving the administration of pharmaceutical compounds to skin wounds, wherein the pharmaceutical compounds comprise collagen and hyaluronan, wherein the hyaluronan has a molecular weight from 4.3 kDa to 2590 kDa, wherein the weight ratio of hyaluronan/collagen is greater than 2, wherein the pH is approximately neutral, and wherein such compositions may comprise additional compounds (e.g., nutrients, bioactive agents, matrix factors, excipients, cells, and/or antibiotics as discussed above).  Critically, “skin wounds” as taught by US’866 is understood to be fully encompassed by the broad genus of instant claim 1, because such “skin wounds” as taught by US’866 are reasonably encompassed by the instant phrase “an area at risk of forming a keloid” as identified on record.  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The invention is the combination of prior art elements (i.e., hyaluronan having a MW from 4.3 to 2590 kDa and collagen, neutral pH, as well as nutrients, bioactive agents, matrix factors, excipients, cells, and/or antibiotics as taught by US’866) according to known methods (i.e., the methods and ratios taught by US’866), to yield a predictable result, namely a pharmaceutical composition suitable for use in the treatment of skin wounds, wherein application of such composition would predictably and desirably promote healing of the wound. Furthermore, each component (e.g., hyaluronan, collagen, etc.) merely performs the same function in combination as it does separately(see, e.g., MPEP § 2143(I)(A), (G); MPEP § 2144.05(I)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make known compositions using known components within known ratios, and to utilize such compositions for the exact purpose as taught by the prior art, namely to promote healing of skin wounds in patients in need thereof.  Such treatment would be utilized upon all patients with any skin wounds, to predictably and expectedly promote wound healing.
Accordingly, claims 1-2, 4-6, 8-12, and 16.


Response to Arguments Regarding Obviousness in view of US 20140341866
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 7-10 (see, e.g., Reply filed 8/18/2022 at 7 at final ¶ to 10 at 2nd full ¶).
As an initial matter, Applicant fails to specifically address the Examiner’s rationales supporting a determination of obviousness under MPEP § 2143(I)(A), (G), and MPEP § 2144.05(I).  Each of the Examiner’s determinations which were not addressed are understood to be undisputed on the instant record.  In addition, Applicant fails to specifically address the Examiner’s determinations with respect to instant claims 2, 4-6, 8-12, or 16. Therefore, the Examiner’s findings with respect to specific facts pertaining to each dependent claim are undisputed.
At pages 8 and 9, it is the Examiner’s understanding that Applicant disputes the Examiner’s interpretation of the claimed patient population of patients “at risk” of keloid formation (see, e.g., Reply field 8/18/2022 at 8 at 3rd ¶ at 7th ¶, 9 at 3rd full ¶).  It is the Examiner’s understanding that Applicant is alleging that the interpretation set forth by the Examiner is not “reasonable” because it is not “consistent with the ordinary and customary meaning of the term” and is not “consistent with the use of the claim term in the specification and drawings” (see id).  This line of reasoning is not persuasive and is unsupported by objective evidence as explained herein.  
First, Applicant does not dispute that the instant disclosure fails to set forth a specialized definition of the terms and phrases at issue.  
Second, Applicant oddly proffers a post-filed reference that supports the Examiner’s interpretation of such terminology (see, e.g., Reply field 8/18/2022 at 8 at 6th ¶, Exhibit I):  
Exhibit I shows that, circa 2020, no uniform method of identifying all “at risk” patients, a priori, existed circa 2020 (see, e.g., Exhibit I at 2 at col II at 1st partial to 1st full ¶¶, noting that “[t]he mechanism behind keloid scarring in particular are still poorly understood” and that “keloids may affect a very specific demographic for reasons we do not yet know”).  
Exhibit I admits that “keloid incidence rate varies greatly and is known to be influenced by racial ethnicity”, wherein Caucasians have an incidence of head and neck keloid scar formation of 0.1 and 0.5%, respectively; wherein African Americans have an incidence of head and neck keloid scar formation of 0.8 and 7.1%, respectively; and wherein “Asian or other” have an incidence of head and neck keloid scar formation of 0.2 and 5.2%, respectively (see, e.g., Exhibit I at 2 at col I at 2nd full ¶).  Therefore, Caucasians, African Americans, and “Asian or other” all have some level of documented “risk” for keloid formation.  This is consistent with the Examiner’s interpretation of record.
Exhibit I admits that “Keloids can develop at any age, but incidence is highest between the ages of 10-30 years” (see, e.g., Exhibit I at 6 at col I at 2nd full ¶).  This is consistent with the Examiner’s interpretation of record. 
Although, Exhibit I admits that “genetic predisposition for keloid formation” is “[p]erhaps the most relevant patient-related factor” (see, e.g., Exhibit I at 6 at col I-II at bridging ¶), the relevance of this statement is undermined by the subsequent admission that “the specific genetic variation responsible for keloid scarring has yet to be identified” and that “familial inheritance studies have not led to the discovery of any particular predisposing genes” (see, e.g., Exhibit I at 6 at col I-II at bridging ¶).  This statement is further undermined by the acknowledgement that genetics appears to be only one of multiple factors recognized in the art in the pathogenesis of keloid scarring (see, e.g., Exhibit I at Fig. 2, showing environmental factors, age, ethnicity, and topography are also used to identify “at risk” patients). 
Exhibit I admits that multiple factors contribute to keloid pathogenesis, not just genetics (see, e.g., Exhibit I at Fig. 2, showing environmental factors, age, ethnicity, and topography are also used to identify “at risk” patients).  Accordingly, patients “at risk” of keloid scarring would not be reasonably limited to patients having some unknown genetic predisposition, but any patient having an identified “risk” factor (see id). 
Exhibit I sets forth numerous additional hypotheses regarding keloid scar formation and “at risk” patient populations (see, e.g., Exhibit I at 13 at col II at § “Other Proposed Hypotheses on Keloid Scar Formation” to 15 at col I at 1st partial ¶).  Applicant appears to ignore this portion of the disclosure and all additional patients implicitly “at risk” of keloid scarring.
Accordingly, Exhibit I does not contradict the Examiner’s interpretation of the patient population “at risk” of keloid formation (and therefore “in need” of preventative treatment), but rather supports the Examiner’s interpretation of record.  
Third, it is the Examiner’s understanding that Applicant is attempting to retroactively define the patient population at issue as a patient population with some unknown “genetic predisposition” for keloid formation (see, e.g., Reply field 8/18/2022 at 8 at 6th ¶, referring to Exhibit II).  No document labeled or identifiable as “Exhibit II” was actually placed on record in the Reply filed 8/18/2022.  Therefore, all arguments pertaining to “Exhibit II” are moot and not persuasive in the absence of supporting evidence.  
Fourth, any attempt to retroactively define the patient population “at risk” and “in need thereof” with some unknown “genetic predisposition” for keloid formation (see, e.g., Reply field 8/18/2022 at 8 at 6th ¶, referring to Exhibit II), is ineffective because the original disclosure does not support such a specialized interpretation or even the use of any genetic testing of any specific predisposing genes prior to treatment.  Therefore interpreting “at risk” patients in such a manner requiring prerequisite genetic testing is inconsistent with the claims, specification, prior art, and post-filed art.  Attempts to import a specialized definition set forth in a specific portion of a post-filed document are not consonant with US patent law.  
Fifth, the Examiner’s interpretation is supported by the prior art as explained in the Claim Interpretation section, and Applicant fails to address or rebut the explanation set forth therein.  Furthermore, the evidence of record establishes that artisans in the field would readily appreciate that “[a]nyone can get a keloid scar”2, and that “[a]nything that can cause a scar can cause a keloid”3; which is consistent with the Examiner’s interpretation in view of US 2011/0028398 A1 and US 2010/0184610 A1 as discussed in the claim interpretation section. Applicant is also directed to the following prior art documents that support the Examiner’s interpretation of patients “at risk” (i.e., inclusive of both low and high risk patients): 
US20190030125A1 (see US’125 at ¶¶[0078], [0080]-[0081]);
US20160338997A1 (see US’997 at ¶¶[0004], [0032]-[0034]);
US20150352157A1 (see US’157 at ¶[0002], discussing keloids in diabetic wounds);
US 20140072613 A1 (see US’613 at ¶[0141], noting that keloids “common[ly] present[]” after vaccination, chickenpox, trauma, or surgery);
US20130184220A1 (see US’220 at ¶[0006], noting that “certain regions of the body . . . . are especially prone to develop . . . keloids”);
US20130108700A1 (see, e.g., US’700 at [0028], identifying that any person with “darkly pigmented skin” is at an “increased risk” for keloid formation);
US 20100184610 A1 (see, e.g., US’610 at ¶[0003], noting that “[t]he incidence of keloid formation is increased in those aged between 10 and 30 years. Keloids may arise as a result of a wide range of injuries, including piercing, surgery, vaccination, tattoos, bites, blunt trauma and burns”); and 
US 20050032910 A1 (see, e.g., US’910 at ¶[0024], acknowledging that keloids can form in “Africans”, “[w]hites and albinos”, as well as “Polynesians, Chinese, Indians and Malaysians”).  
In sum, the Examiner’s interpretation of the patient population “at risk” of keloid scar formation and therefore “in need of” preventative treatment for keloid scarring is consistent with the instant disclosure, the prior art, and all post-filed art currently of record.  Therefore, arguments alleging that the Examiner’s interpretation is incorrect is not persuasive (i) in the absence of objective supporting evidence, and (ii) in view of numerous contradicting statements in the prior art, which actually support the Examiner’s interpretation.  Examiner emphasizes that Applicant has not limited the claim scope to a “high risk” patient population, or a patient population with a specific genetic profile, and therefore the present claim scope reads upon all patients “at risk”, including patients having low but extant risk levels.
	It is the Examiner’s understanding that Applicant is attempting to limit the scope of the claims to the narrower subpopulation of “at risk” patients having some unspecified “genetic predisposition” (see, e.g., Reply field 8/18/2022 at 8 at 3rd ¶ at 7th ¶, 9 at 3rd full ¶; see esp. id. at 8 at 6th to 7th ¶¶).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “genetic predisposition” to keloid formation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant wishes to limit the scope of the claims to this specific subpopulation of patients “at risk” of keloid formation, then such limitation must appear within the claim in the absence of a specialized definition.  Applicant is advised that such amendments must be commensurate in scope with the description requirements of 35 USC § 112(a). 
	At pages 8-9, it is the Examiner’s understanding that Applicant is alleging that the prior art does not address the limitation of claim 1 requiring that “the weight ratio per unit volume of hyaluronan to collagen is greater than 1” (see, e.g., Reply field 8/18/2022 at 8-9 at bridging ¶ to 9 at final ¶, emphasis in original). This limitation is explicitly addressed in the rejection, which notes that 
US’866 explicitly teaches pharmaceutical compositions comprising 0.001 to 100 mg/mL of either collagen or hyaluronan, wherein the final composition comprises “collagen and hyaluronan at a weight ratio of 0.01-100:1” (see, e.g., US’866 at claims 1-6 and 12, and ¶¶[0004], [0009], [0021]).  US’866 explicitly tests and discloses embodiments wherein collagen and hyaluronan are at a weight ratio of “0.5:1, 0.2:1, and 0.1:1” (see, e.g., US’866 at ¶¶[0004], [0009], [0021], Fig. 1A-1B), which are equivalent to instantly claimed hyaluronan to collagen weight ratios of 2:1, 5:1, and 10:1 (compare id. with instant claims 1-2) (see, e.g., MPEP § 2144.05(I), noting that in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).  
Accordingly, the prior art unambiguously teaches, suggests, and discloses compositions wherein hyaluronan to collagen is “greater than 1” as claimed.  The fact that the prior art teaches additional ranges does not “teach away” or otherwise render absent the explicit disclosures directing artisans to utilize such compounds at a ratio “greater than 1” as presently claimed.  Applicant fails to dispute MPEP § 2144.05(I) (i.e., noting that in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists), or to provide objective evidence of criticality of range.  Therefore, such arguments are not persuasive because the rejection is not based upon anticipation, but upon obviousness, and in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
	Applicant states that “all of the actual examples described in the reference contain more collagen than hyaluronan” (see, e.g., Reply field 8/18/2022 at 9 at 2nd full ¶, emphasis in original). This statement appears factually incorrect because Applicant fails to address the examples identifies by the Examiner.  Furthermore, Applicant provides zero explanations reconciling the veracity of such statement with the explicitly tested compositions having “0.2:1, 10C+50H” or “0.1:1, 10C+100H” (see, e.g., US’866 at Fig. 1A-C, ¶[0009]), and explicitly tested compounds at Figure 7, including compositions comprising (i) 20 mg/mL collagen with 30 mg/ml hyaluronan and (ii) 20 mg/mL collagen with 50 mg/ml hyaluronan (see, e.g., US’866 at Fig. 7A-B, ¶[0057]).  Accordingly, such statements contradicted by the evidence of record are not persuasive in the absence of explanation addressing the counterexamples of record and an explanation addressing the full scope of the claimed and disclosed prior art invention (see, e.g., US’866 at claims 1, 12, 20).
	Examiner notes that Applicant discusses multiple unclaimed limitations and unclaimed parameters (see, e.g., Reply field 8/18/2022 at 9 at 1st full ¶). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., keloid fibroblast morphologies, migration potential, contraction, gene expression profile, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant wishes to limit the scope of the claims to this specific subgenus of methods requiring such limitations, then such limitation must actually appear within the claim in the absence of a specialized definition.  Applicant is advised that such amendments must be commensurate in scope with the description requirements of 35 USC § 112(a). 
	Examiner notes that Applicant alleges that the prior art does not teach “any method for treating a keloid” (see, e.g., Reply field 8/18/2022 at 9 at final ¶).  This is neither disputed nor dispositive of obviousness because the claim is not so limited.  Rather, the claim fully encompasses the prophylactic and preventative treatment of any “area at risk of forming a keloid in a subject in need thereof”, and therefore an actual “keloid” does not have to be present.  Rather the instant claim reads upon any prior art method teaching the same (or obvious) treatment to any patient population within the scope of the patient population “at risk of forming a keloid”.  As directly addressed in the claim interpretation section and in the rejection, this broad genus encompasses a skin wound as taught by the prior art (see, e.g., Claim Interpretation Section above).  Nothing of record excludes this patient population from the scope of the instant claims.  As explained above, the record shows that this patient population is “at risk” of keloid formation.  Applicant has failed to exclude such patients from the scope of the claim by either (i) amending the claim to require a “genetic predisposition”, (ii) pointing to a specialized definition on record for such terminology, or (iii) providing an unambiguous prior art definition that would address the art of record set forth by the Examiner and provide a definition for such terms excluding this patient population.  Accordingly, such argument is not persuasive, because the prior art clearly teaches the same method and same compositions for use in an overlapping patient population. 
	To date, zero unexpected results have been identified or established on record commensurate in scope with the requirements set forth at MPEP § 716.02.
	Therefore, all arguments raised by the Applicant have been fully considered, but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment.


[Rejection 02]
Claims 1-2, 4-6, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341866 A1 (Nov. 20, 2014; Huang) as applied to claims 1-2, 4-6, 8-12, and 16 above, and further in view of US 2014/0328826 (Nov. 6, 2014; Cole), Hoffmann et al.(Role of Hyaluronic Acid Treatment in the Prevention of Keloid Scarring, J Am Coll Clin Wound Spec., vol. 4(2):23–31 (Jun 2012); hereafter “Hoffmann”). 
	Claim Interpretation: The applicable claim interpretation has been set forth and discussed in a preceding section and rejection, and those discussions are incorporated herein.  The previous rejection addressed application to “an area at risk of forming a keloid” (i.e., a skin wound); the instant rejection is directed to the direct treatment of a keloid in a subject using “low molecular weight hyaluronan”.  Additional teachings and interpretations are set forth below.
The teachings of US20140341866 as applied to claims 1-2, 4-6, 8-12, and 16 have been set forth in a preceding rejection, and those teachings are incorporated into the instant rejection. 
	The prior art of US’866 differs from the instant claims as follows: Although US’866 teaches and discloses the application of pharmaceutical compositions comprising collagen and hyaluronan (at a weight ratio of 0.01-100:1), as well as additives (e.g. nutrients, bioactive agents, matrix factors, excipients, cells, and/or antibiotics) to skin wounds (see, e.g., US’866 at abs, ¶¶[0031], [0051]-[0068], claims 1-12 and 20), US’866 does not explicitly teach or explicitly reduce to practice methods wherein such pharmaceutical compositions are directly applied to keloids in subjects.
	US 2014/0328826 and Hoffmann jointly establish that both low and high molecular weight hyaluronan were recognized in the prior art as a treatment for keloid scarring.  Regarding US’826, US’826 is directed to a method of “treating keloid scars” by “administering low molecular weight hyaluronic acid to the keloid scar” (see, e.g., US’826 at abstract; see also US’826 at claims 1-2, 5, 24, and 32), wherein US’826 identifies that “[l]ow molecular weight hyaluronic acid has a molecular weight of less than 1x106 Da (1000 KDa)” (see, e.g., US’826 at ¶[0024]).  Accordingly, US’826 reasonably informs artisans that pharmaceutical compositions comprising hyaluronic acid having a MW of 1000 kDa or less can be administered to keloid scars in a subject to predictably and expectedly treat the keloid scar (see, e.g., US’826 at abstract, ¶¶[0024], [0031]-[0034], claims 1-2, 5, 24, and 32; see esp. id. at ¶¶[0031]-[0034], reducing to practice treatment in patients with keloid scars).  Regarding Hoffmann, Hoffmann discloses the treatment and prevention of keloid scarring by administering high molecular weight HA to keloids, which results in “decreasing fibrosis and ultimately decreasing keloid manifestation” (see, e.g., Hoffman at abstract), wherein a “high molecular weight HA” is identified as any HA having a molecular weight “>107 Da” (see, e.g., Hoffmann at § Introduction at page 2).  Hoffman notes that, circa 2012: 
According to literature, the replenishment of high molecular weight HA by external administration is thought to represent a beneficial therapy for the prevention of scar formation.
(see, e.g., Hoffmann at § Discussion at page 5, emphasis added); and
Currently, HA is used in liquids, dressings, and matrices of artificial skin substitutes for wound healing in chronic wounds, e.g., ulcers, burns and mucous tissue healing. . . . In summary, our study demonstrates for the first time that HA may have beneficial effects in the prevention of keloid scarring. 
(see, e.g., Hoffmann at § Discussion at page 5, emphasis added);
Therefore, US’826 and Hoffmann establish that one of ordinary skill in the art, would readily appreciate that the pharmaceutical compositions taught and disclosed by the primary reference, which contained hyaluronan having a molecular weight ranging from 4.3 kDa to 2590 kDa, could desirably and beneficially be applied directly to keloids to predictably and expectedly treat keloid scarring, since US’826 and Hoffmann establish that such hyaluronan-containing compositions were already known and expected to treat keloids.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the invention is the simple substitution of the hyaluronan composition disclosed by the primary reference in place of the hyaluronan compositions utilized by the secondary and tertiary reference, wherein such simple substitution would yield predictable results, namely the treatment of keloids and keloid scarring by administering a hyaluronan composition exactly as taught and suggested by US’826 and Hoffmann (see, e.g., MPEP § 2143(I)(B), (G)).  Second, the invention is the combination of prior art elements (known hyaluronan compositions as taught by US’866) according to known methods of treating wounds, keloids, and keloid scarring using hyaluronan compositions (as taught by US’866, US’826, and Hoffmann) to yield predictable results, namely methods of treating wounds using hyaluronan-containing compositions, and additionally and desirably treating keloids and keloid scarring.  Furthermore, each component (e.g., hyaluronan, collagen, etc.) merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make known hyaluronan compositions as taught by US’866, and use such compositions on scars and wounds in the manner suggested by US’866, US’826, and Hoffman, to predictably and expectedly treat keloid scarring as suggested by US’826 and Hoffman. Furthermore, the treatments disclosed by the primary reference would be desirably utilized upon all patients with any skin wounds, to predictably and expectedly promote wound healing.
Accordingly, claims 1-2, 4-6, 8-12, and 16.


Response to Arguments Regarding Obviousness in view of US’866, US’826, and Hoffman
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 10-11 (see, e.g., Reply filed 8/18/2022 at 10 at §§ II, to 11 at 2nd full ¶).
As an initial matter, Applicant fails to specifically address the Examiner’s rationales supporting a determination of obviousness under MPEP § 2143(I)(A), (B), or (G).  Each of the Examiner’s determinations which were not specifically addressed are understood to be undisputed on the instant record.  Additionally, Applicant fails to specifically address the Examiner’s determinations with respect to instant claims 2, 4-6, 8-12, or 16. Therefore, the Examiner’s findings with respect to specific facts pertaining to each dependent claim are undisputed.
At page 10, it is the Examiner’s understanding that Applicant reiterates the arguments previously raised with respect to the primary reference (see, e.g., Reply filed 8/18/2022 at 10 at 4th and 5th ¶¶, referring to arguments raised in the same Reply at page 7 at final ¶ to 10 at 2nd full ¶).  These arguments have been fully considered but not found persuasive for at least the reasons set forth above.  
At page 10, it is the Examiner’s understanding that Applicant addresses the teachings of US2014/0328826 (“Cole”) alone (see, e.g., Reply filed 8/18/2022 at 10 at 6th and 7th ¶¶). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Applicant has failed to address or dispute any of the findings cited and set forth on record regarding Cole, which, in combination with other cited references, was used to support a determination of obviousness under MPEP § 2143(I)(A), (B), and (G). Specifically, Applicant does not dispute that US’826 identifies methods of “treating keloid scars” by administering hyaluronic acid containing compositions to a keloid scar were already known in the prior art, and predicted and expected to treat keloid scars (see, e.g., US’826 at abstract, ¶¶[0024], [0031]-[0034], claims 1-2, 5, 24, and 32).  Accordingly, the specific teachings cited and relied upon by the Examiner are not specifically disputed by the Applicant.
At pages 10-11, it is the Examiner’s understanding that Applicant addresses the teachings of Hoffman alone, alleging that Hoffman does not teach the instantly claimed invention alone (see, e.g., Reply filed 8/18/2022 at 10-11 at bridging ¶). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Notably, Applicant failed to address or dispute any of the findings cited and set forth on record regarding Hoffman, which, in combination with other cited references, was used to support a determination of obviousness under MPEP § 2143(I)(A), (B), and (G).  Specifically, Applicant does not dispute that Hoffmann discloses the treatment and prevention of keloid scarring by administering HA to keloids (see, e.g., Hoffman at abstract, § Introduction at page 2, § Discussion at page 5). Accordingly, the specific teachings cited and relied upon by the Examiner are not specifically disputed by the Applicant.
At pages 10-11, it is the Examiner’s understanding that Applicant is alleging, due to Applicant’s own statistical analysis of Hoffman, that either (i) Hoffman “teaches away” from the combination at issue, (ii) Hoffman is inoperable, or (iii) that Hoffman would be met by skepticism of experts (see, e.g., Reply filed 8/18/2022 at 10-11 at bridging ¶).  This is not persuasive.  First, if Applicant is attempting to allege Hoffman “teaches away”, this is not persuasive because Hoffman explicitly directs artisans to utilize HA to “decreas[e] keloid manifestation” (see Hoffman at abs), and therefore cannot credibly be interpreted to “criticize, discredit, or otherwise discourage the solution claimed” (see In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).  Second, if Applicant is attempting to allege that the prior art is not enabling or inoperable, Applicant is directed to MPEP § 2121(I), which notes that the prior art is presumed fully enabled for all that it discloses, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I); MPEP § 716.07).  No evidence of inoperability commensurate in scope with the requirements of MPEP § 716.07 has been placed on record at this time. Critically, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), and evidence is required to rebut the presumption of operability. Third, if Applicant means to suggest the existence of skepticism of experts, such evidence should be filed commensurate with the requirements set forth at MPEP § 716.05 because evidence is required to establish skepticism of experts.  No such evidence has been placed on record. In the absence of such evidence, such statements are understood to be unsupported conjecture of counsel.  In conclusion, allegations that some (but not all) of the experiments set forth by Hoffman do not meet some specific statistical threshold espoused by the instant Applicant, is not a sufficient legal justification to wholly ignore the entirety of the Hoffman disclosure, including all teachings supporting the obviousness of the instantly claimed invention (see, e.g., MPEP § 2121(I); see, e.g., MPEP §§ 2123(I)-(II)). The Examiner is unfamiliar with any legal justification supporting the Applicant’s position based on the current evidence of record, and invites Applicant to share any pertinent case law pertaining to this line of reasoning to help facilitate compact prosecution. Accordingly, such arguments are not persuasive.
	Therefore, all arguments raised by the Applicant have been fully considered, but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment.


Pertinent Prior Art and Examiner Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0306565A1 (Mahlapuu et al.; Dec. 15, 2011; cited in previous action) discloses compositions for use in the treatment and prevention of wounds and keloid scars using pharmaceutical compositions comprising hyaluronic acid (see, e.g., US’565 at title, abs, claims 1, 10, and 20-22).
US2012/0208757A1 (Huang; Aug. 16, 2012; cited in previous action) discloses pharmaceutical compositions comprising both hyaluronan and collagen (see, e.g., US’757 at title, abs), which are identified for use in treating wounds and “promoting wound recovery” (see, e.g., US’757 at ¶¶[0004]-[0005]), wherein the hyaluronan used has a molecular weight ranging from at least 12 kDa to 2,000 kDa (see US’757 at ¶¶[0005],[0025], Tables 4-5 at [0025], claims 1, 5, 7, 10, and 13). 
Aya et al., (Hyaluronan in wound healing: Rediscovering a major player, Wound Rep. Reg., vol. 22:579-593 (2014); hereafter “Aya”; cited in previous action) reviews the usage of hyaluronan in wound healing (see, e.g., Aya at title, abs). The physiological effects of high molecular weight hyaluronan molecules are discussed (see, e.g., Aya at 580 at col II at final ¶, noting that HMW-HA molecules are antiangiogenic, anti-inflammatory, and that such molecules have antiaging and anticancer effects).  The physiological effects of low molecular weight hyaluronan molecules are discussed (see, e.g., Aya at 581 at col I at 2nd and 3rd ¶¶, noting that LMW-HA inhibits growth of tumor cells and suppresses apoptosis). Aya also acknowledges that keloid scars have diminished levels of HA (see, e.g., id. at 585 at col II at § Scar Formation).  Given the diminished levels of HA in keloids, a reasonable artisan would consider replacement therapy to treat keloid scarring.
US 2002/0025921 A1 (Petito et al., Feb. 28, 2002; cited in previous action) teaches and discloses a pharmaceutical formulation comprising collagen and hyaluronic acid, which is disclosed for use in wound treatment, wherein “[s]cars are advantageously reduced” (see, e.g., US’921 at abstract, ¶[0002]).  US’592 teaches the combination of collagen and hyaluronic acid, and states that “[t]he combination forms an excellent healing environment, and offers occlusion and moisturizing benefits and is useful in scar reduction” (see, e.g., US’592 at ¶[0013]; see also id. at claim 1).
US 4,837,285 (Jun. 6, 1989; Berg et al.; cited in previous action) teaches and discloses pharmaceutical formulations comprising collagen and hyaluronic acid, disclosed for use in the treatment of wounds (see, e.g., US’285 at col 2 at lines 55-65, col 7 at lines 55-68, claims 1, 5-6, and 12).
Doillon et al. (Collagen-based wound dressing: effects of hyaluronic acid and fibronectin on wound healing, Biomaterials, vol. 7(1):3-8 (Jan. 1986); hereafter “Doillon”; cited in previous action) teaches and discloses pharmaceutical compositions comprising collagen and hyaluronic acid, disclosed for use as wound dressing (see, e.g., Doillon at title, abs).
Iocono et al. (Hyaluronan Induces Scarless Repair in Mouse Limb Organ Culture, Journal of Pediatric Surgery, vol. 33(4):564-567 (Apr. 1998); hereafter “Iocono”; cited in previous action) teaches, discloses, and reduces to practice methods of obtaining scarless healing by administering hyaluronan comprising formulations (see, e.g., Iocono at title, abs).  Iocono states that “[m]aintaining elevated levels of HA in adult wounds may decrease or eliminate scarring”, and that HA may “reduce complications of scarring” (see, e.g., Iocono at 567 at col II at 1st full ¶).
Price et al. (The Role of Hyaluronic Acid in Wound Healing, Am J Clin Dermatol, vol. 6(6):393-402 (2005); hereafter “Price”; cited in previous action) reviews the usage of hyaluronic acid in wound healing (see, e.g., Price at title, abs), and specifically reviews the usage of HA in clinical settings since 1968 (see, e.g., Price at 397 at col I at § 4, 399 at § 6). Price notes that it was known, circa 2005, that HA enhances keratinocyte proliferation and migration as well as the angiogenic response from the wound bed (see, e.g., Price at 399 at § 6).
US20100292156A1 (Nov. 18, 2010; Maggi et al.; cited in previous action) is discussed in PCT/US2018/049017, and those teachings and discussions are incorporated herein.
US2009/0196927A1 (Aug. 6, 2009; Panitch et al.; cited in previous action) is discussed in PCT/US2018/049017, and those teachings and discussions are incorporated herein.
Krzywinski et al. (Points of significance: error bars, Nat Methods, vol 10(10):921-922 (Oct. 2013); hereafter “Krzywinski”; cited in previous action) explains the difference between error bars indicating (i) standard deviation, (ii) standard error, (iii) confidence interval at 95%, (iv) confidence interval at 90%, etc., etc. (see, e.g., Krzywinski at 921-922).  The distinction directly impacts the interpretation of the meaning and statistical significance of the data shown; and therefore, failure to include and identify the meaning of error bars directly impairs the ability of an artisan to meaningfully compare the practical and statistical significance of the data shown.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is the Examiner’s understanding that “1.9 MDa” is a typographical error and that 1.8 MDa was meant as identified at Table 1 of the Specification.
        2 Keloid scars, nhs.uk, 2 pages, also available at https://www.nhs.uk/conditions/keloid-scars/ (last visited 9/7/2022); hereafter “NHS”, at pages 1-2.
        3 Keloids, FamilyDoctor.org, 4 pages (Sept. 22, 2020), also available at https://familydoctor.org/condition/keloids/ (last visited 9/7/2022); hereafter “FamilyDoctor”; at pages 1-2).